ORDER
PER CURIAM.
Appellant Barbara Ann Loss, n/k/a Barbara Ann King, appeals from the trial court’s judgment: (1) finding the college expense provision in the decree of dissolution was indefinite and unenforceable; and (2) denying her request for attorneys’ fees.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).